288 S.C. 220 (1986)
341 S.E.2d 782
Charles A. PATTERSON and Willie K. Patterson, Appellants
v.
Rallie L. COOK, Respondent.
22488
Supreme Court of South Carolina.
Submitted January 3, 1986.
Decided March 3, 1986.
J. Lewis Cromer, of Cromer & Mabry, Columbia, for appellants.
James D. Jefferies, Greenwood, for respondent.
Submitted Jan. 3, 1986.
Decided March 3, 1986.
Per Curiam:
Appellants appeal from a probate court order appointing a third party as committee for respondent, appellants' *221 mother. They contend that they were entitled to priority in the appointment process since they are relatives.
South Carolina Code Ann. § 44-23-730 (1976), which provides for the appointment of a committee for an incompetent person, does not give priority to a particular class of potential appointees. Instead, the selection of the committee rests largely in the discretion of the appointing court, the paramount consideration being the best interests of the incompetent. While close relatives should be carefully considered as potential appointees, they need not be appointed if, in its discretion, the court determines that the best interests of the incompetent require the appointment of someone else. 39 Am. Jur. (2d) Guardian and Ward, §§ 27 and 29 (1968); see Annot., 65 A.L.R. (3d) 995 (1975); cf., Ex Parte Richards, 4 S.C.L. (2 Brev.) 375 (1810) (court may, in its discretion, appoint next of kin as guardian).
The probate court determined that the best interests of respondent would best be served by the appointment of a committee unrelated to any of the parties. We can find no abuse of discretion in that decision.
Appellants' remaining exceptions are affirmed pursuant to Supreme Court Rule 23 under the authority of Roche v. South Carolina Alcoholic Beverage Control Commission, 263 S.C. 451, 211 S.E. (2d) 243 (1975); Mann v. Walker, 285 S.C. 194, 328 S.E. (2d) 659 (Ct. App. 1985).
Appellants shall immediately surrender to the committee all property belonging to the respondent. Additionally, appellants shall make a full and complete accounting to the committee within thirty (30) days of the date of this opinion.
Affirmed.